                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
SHELIA K. VARNEDOE,                 )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )     Case No. CV418-067
                                    )
MEGAN J. BRENNAN, et al.,           )
                                    )
      Defendants.                   )ġġ

                                  ORDER

      Due to a clerical oversight docketing plaintiff’s interim payments,

the Court issued a series of orders recommending the dismissal of

plaintiff’s claim for failure to comply with a Court order. See, e.g., docs. 8,

9, 11. However, plaintiff fully complied with this Court’s January 22, 2019

Order—as the docket now accurately reflects—requiring a partial filing

fee payment of $240. Doc. 7 (requiring three installments of $80). Given

plaintiff’s compliance, no response to this Court’s May 23, 2019 Show

Cause Order, doc. 11, is required. The Court will screen her Complaint,

as required by 28 U.S.C. § 1915 in a later order.

      SO ORDERED, this 30th day of May, 2019.

                                           _________________________
                                           __
                                            _________
                                                   _ ___________
                                                              ____
                                                                 _ __
                                                                   ___
                                           Christop
                                           Christopher
                                                  pher L. Ray
                                           United
                                           U  i d States
                                                  S      Magistrate
                                                         M i        Judge
                                           Southern District of Georgia
